Citation Nr: 1403317	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and K.H.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran appeared and provided testimony at hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file. 

The Board notes that the Veteran initially filed his claim for entitlement to service connection in November 2009, which was denied in the May 2009 rating decision.  In April 2010, before the May 2009 rating decision became final, the Veteran submitted new evidence regarding his inservice noise exposure.  Pursuant to 38 C.F.R. § 3.156(b), the Veteran's claim was reconsidered by the RO and the May 2009 denial was confirmed and continued in a June 2010 rating decision.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, a hearing loss disability of either ear as defined by governing VA regulation at this time. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Certain chronic diseases (including organic diseases of the nervous system, to include SNHL may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic diseases of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he is entitled to service connection for bilateral hearing loss disability, as such was caused by his active service.  Specifically, he contends that his duties working with howitzer tanks resulted in severe noise exposure and bilateral hearing loss disability.  

A review of the Veteran's service treatment records (STRs) showed that on August 1979 enlistment examination, audiological evaluation revealed puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
20
20
5
25
50

On January 1980 separation examination, audiological evaluation revealed puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
15
LEFT
10
0
5
10
20

An accompanying February 1980 STR indicates that the Veteran's hearing acuity was well within normal limits.  Further, the Veteran's STRs provide no indication that the Veteran had ever complained of, or been treated for, hearing loss during active service.  

The Veteran was afforded a VA audiological evaluation in June 2010.  At that time he reported inservice noise exposure from howitzer tanks (which the Board has no reason to dispute), postservice occupational noise exposure working at a trucking company with hearing protection for three years, and he denied any history of recreational noise exposure.  He also reported postservice occupational history of working "odd jobs" and working in a kitchen warehouse, but did not report any noise exposure related to those occupations.  Audiometry revealed puretone thresholds, in decibels, were:








HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
15
LEFT
10
10
10
10
15

Average puretone thresholds were 12 decibels bilaterally.  Speech audiometry revealed speech recognition of 100 percent in either ear.  

Following examination, the examiner noted that the Veteran's hearing was clinically normal bilaterally.  Further, it was noted that when viewing his enlistment and separation examinations, the Veteran's hearing acuity appeared to improve while on active service.  

Also of record are VA treatment records from January 2011 to February 2012.  These records provide no indication that the Veteran has ever complained of or been diagnosed with bilateral hearing loss disability.  

Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

While the Veteran's hearing may not be as good as it once was, it is important for the Veteran to understand that the test results indicate the it is still within a range of "normal" for VA purposes.  As there is no evidence that the Veteran has ever been diagnosed with a bilateral hearing loss disability, and the June 2010 VA examination report indicates that his bilateral hearing was clinically normal, service connection for such disability is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  



Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2010.  This letter informed the Veteran of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board notes that the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and available postservice private treatment records.  Additionally, as noted above, the Veteran was afforded a VA examination in June 2010.  The examination report indicates that the examination was conducted in conjunction with a review of the claims file and the examiner supplied an explanation of rationale for his opinion.  The Board therefore finds the June 2010 VA examination to be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the April 2013 Board hearing, the VLJ fully explained the issue on appeal, and asked questions focused on the nature and etiology of the disability in question, specifically as to the cause and symptoms of the Veteran bilateral hearing loss.  The Veteran was not represented at his hearing, but additional testimony was provided by Ms. K.H., a friend of the Veteran.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims discussed above.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


